DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Gitlin on 02/10/2022.
The application has been amended as follows: 

A.	Amend claims 43, 46 – 47 and 52 to read as follow:
Claim 43, A retention device for interfacing with a bone surface, the retention device comprising: 
a sleeve body comprising a plurality of filaments forming a substantially tubular lattice wall and forming a plurality of protuberances, wherein the plurality of protuberances are distributed on an interior surface and an exterior surface of the tubular lattice wall at a predetermined spatial relationship, the sleeve body being configured to surround at least a portion of a fastener, at least two of the plurality of protuberances  have different thicknesses measured in a radial direction relative a longitudinal axis of the sleeve body; 

a distal end that is distal to the sleeve body, 
wherein the plurality of filaments outline a plurality of interstices that allow for bone ingrowth, and at least two of the interstices that share a common boundary have different sizes, and
wherein when surrounding at least a portion of the fastener, the sleeve body is configured to distribute pressure from the fastener to multiple points of contact on the exterior surface such that the spatial relationship of the plurality of protuberances changes as a function of bone density of the bone surface and as a function of an interfacing surface shape of the fastener,
wherein the interstices and the plurality of protuberances are configured to improve interdigitation with the bone surface. 

Claim 46, The retention device according to claim 43, wherein the pressure from the fastener changes [[a]] the spatial relationship of protuberances of the plurality of protuberances on the interior surface of the tubular woven retention device.

Claim 47, The retention device according to claim 43, wherein the pressure from the interior surface changes [[a]] the spatial relationship of protuberances of the plurality of protuberances of the exterior surface of the tubular 

Claim 52, The retention device of claim 43, wherein an average diameter of the tubular lattice wall is in a range of about 1.5 mm to 9.0 mm.

B.	Allow claims 43 – 47 and 50 – 52.
C.	Cancel claims 48 – 49 and 53 – 58.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Jones (US Pat. 5984926) which discloses a related retention device [abstract, Figs. 1 – 7]; however, Jones does not disclose all the limitations in the currently amended claims, mainly directed to the construct of the protuberances. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775